FILED
                           NOT FOR PUBLICATION
                                                                               OCT 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RACHEL KING,                                     No.   19-56255

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-09613-JFW-AGR
 v.

WAL-MART STORES, INC.; DOES, 1-                  MEMORANDUM*
50, inclusive,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted October 9, 2020**
                               Pasadena, California

Before: KLEINFELD, HURWITZ, and BUMATAY, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ra’Chel King appeals the district court’s order dismissing her action for

failure to comply with a court order, and its order denying her motion to set aside

dismissal under Rule 60(b)(1). We reverse.



      King sued Walmart for injuries she allegedly suffered at the hands of a

Walmart employee. The district court issued a case management order which

required the parties to make numerous pretrial filings, including motions in limine,

memoranda of contentions of fact and law, exhibit stipulations, jury instructions,

and verdict forms, by Thursday, August 22, 2019. The order also required the

parties to meet and confer in person no later than twenty-one days before the

pretrial conference in order to discuss motions in limine. In the order, the district

court warned that failure to file the required pretrial documents could result in

default judgment or dismissal.



      King failed to file the required documents by August 22, 2019, and the

district court dismissed the case in its entirety the following day, Friday, August

23, 2019. King filed a motion to set aside the dismissal under Rule 60(b)(1), and

the court denied the motion. Because this suit was originally filed less than two




                                           2
weeks before the statute of limitations on King’s claims ran, the court’s dismissal

was effectively with prejudice.




       We review the district court’s dismissal for abuse of discretion. See

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010); Malone v.

U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987). A district court abuses its

discretion if its application of the law to the facts is illogical, implausible, or

without support in inferences that may be drawn from the record. Ahanchian, 624
F.3d at 1258.



       When determining whether dismissal of an action is an appropriate sanction,

a district court must consider: “(1) the public’s interest in expeditious resolution of

litigation; (2) the court’s need to manage its dockets; (3) the risk of prejudice to the

party seeking sanctions; (4) the public policy favoring disposition of cases on their

merits; and (5) the availability of less drastic sanctions.” Valley Eng’rs Inc. v.

Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998) (alterations omitted)

(quoting Malone, 833 F.2d at 130). When a party violates a court order, the first




                                             3
two factors weigh in favor of sanctions and the fourth factor weighs against case-

dispositive sanctions, so the third and fifth factors are decisive. Id.



      The third factor weighs against dismissal, because King’s failure to meet the

deadline prejudiced Walmart very little, if at all. A defendant is prejudiced when

the plaintiff’s failure to comply with a pretrial order impairs the defendant’s ability

to go to trial or threatens to interfere with the rightful decision of the case. Malone,
833 F.2d at 131. King’s attorneys state that, when they became aware of their

oversight on August 22, 2019, they fully intended and expected to file all required

documents by August 23, the day after the deadline, along with a declaration to the

court apologizing for and explaining the tardy submission. They also assert that

they were only prevented from filing the documents one day late by the court’s

dismissal of the action.



      The district court found that Walmart’s attempts to cooperate with King

were wasted. But if the court had not dismissed the action, both parties would

have filed their completed pretrial documents by August 23, one day after the

deadline. Such a small delay would have neither impaired Walmart’s ability to go




                                            4
to trial nor threatened to interfere with the rightful decision of the case. The third

factor therefore weighs strongly against dismissal.



      The fifth factor similarly weighs against dismissal. In determining whether

less drastic sanctions were available, we consider: (1) whether the district court

explicitly discussed the feasibility of less drastic sanctions and explained why

alternative sanctions would be inappropriate; (2) whether the district court

implemented alternative sanctions before ordering dismissal; and (3) whether the

district court warned the party of the possibility of dismissal before ordering

dismissal. Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1412–13 (9th Cir.

1990). In finding that less drastic sanctions were not available, the district court

relied on its explicit warning in the case management order that King’s failure to

comply would result in dismissal. However, the other two considerations counsel

strongly against dismissal. Other sanctions were available under Rules 16(f) and

37. Fed. R. Civ. P. 16(f)(2), 37(b)(2)(A). The district court did not, so far as the

record shows, consider any of these alternative sanctions before dismissing the

case and did not explain why alternative sanctions would not have sufficed.




                                           5
       Because the third and fifth factors weigh strongly against dismissal, the

district court’s dismissal of the action was an abuse of discretion.



       King also appeals the district court’s denial of her motion for relief under

Rule 60(b). Because we hold that the district court’s dismissal was an abuse of

discretion, we need not reach this issue. See, e.g., Hearns v. San Bernardino

Police Dep’t, 530 F.3d 1124, 1133 (9th Cir. 2008) (holding that the district court

abused its discretion in dismissing with prejudice, and therefore declining to reach

the merits of the district court’s denial of plaintiff’s Rule 60(b)(6) motion for

relief).



       The Federal Rules of Civil Procedure must be construed “to secure the just,

speedy, and inexpensive determination of every action and proceeding.” Fed. R.

Civ. P. 1. The district court’s dismissal did not further “the public policy favoring

disposition of cases on their merits.” Valley Eng’rs, 158 F.3d at 1057. We take no

position on the underlying merits of this action, but King deserves to have her suit

heard on the merits, not dismissed with prejudice due to a careless but inadvertent

one-day delay in filing. Docket clearing is not as important as substantive justice.




                                           6
REVERSED and REMANDED.




                         7